Citation Nr: 1453610	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a paratubal cyst, status post removal of right fallopian tube.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an increased evaluation for the paratubal cyst disability and denied service connection for PTSD.  A March 2009 rating decision reduced the disability evaluation for the service-connected fibromyalgia disability to 10 percent.  The Veteran disagreed and perfected her appeal for these three issues in the May 2010 substantive appeal.  

In an October 2013 rating decision, the RO granted service connection for major depressive disorder, claimed as PTSD, and restored the disability evaluation for the fibromyalgia disability to 40 percent.  These actions constituted full grants of the issues on appeal; therefore, these issues are no longer before the Board.   

With regard to entitlement to a TDIU, the issue is a component of the increased rating claim on appeal notwithstanding the absence of an NOD after the February 2014 rating action.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU issue has been bifurcated from the increased rating claim on appeal as necessary to satisfy the distinct development requirements raised by a request for TDIU.  See generally Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The Veteran testified before the undersigned, then Acting Veterans Law Judge, in a hearing at the RO in May 2014.  A transcript of the hearing has been associated with the claims file.  The Veteran submitted a signed waiver of RO review and the record was held open for 60 days to allow for additional evidence.  

The issues of service connection for a lung condition and an increased rating for the service-connected gastroesophageal reflux disability have been raised by the record (see July 2013 statement and testimony), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A. Increased Evaluation for Paratubal Cyst 

The claim for a compensable evaluation for the paratubal cyst, status post removal of the right fallopian tube, disability must be remanded to obtain pertinent evidence absent from the claims file.

The Veteran filed the current claim in April 2008; however the claims file does not contain the 2007 treatment records from VAMC Richmond, as reviewed by the RO, nor relevant treatment reports prior to September 2009.  Further, in an August 2012 Women's Health Note, the clinician noted the Veteran's report of having undergone a procedure at a non-VA facility in April 2012.  Specifically, the VA clinician noted the Veteran had on April 2, 2012 undergone a "probable" "D & C" by Dr. Ellis at "HUP."  While the Veteran reported "everything was fine", the medical report of this procedure appears relevant to the issue on appeal.  

In light of this missing evidence, the record is inadequate to determine whether an increase in disability was factually ascertainable throughout the appeal period.  The missing VA medical records must be obtained if still available and the private records sought.

B. TDIU

The claim for a TDIU is a component of the remanded claim for a compensable evaluation for the paratubal cyst disability, though the Veteran currently meets the scheduler (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. 
§ 4.16(a), as she is currently service connected for major depressive disorder, 50 percent disabling, fibromyalgia, 40 percent disabling, gastroesophageal reflux disease, 10 percent disabling, and paratubal cyst, status post removal right fallopian tube, noncompensable, for a combined rating of 70 percent.   

While she meets the statutory criteria, there is insufficient evidence in the record upon which to reach a determination as to the Veteran's employability.  The Veteran's testimony is of record, and she has submitted a VA Form 21-8940.  However, she has reported to VA clinicians in a May 2013 pulmonary evaluation that she planned to start volunteering as a clerk for 20 hours a week and she reported in an August 2012 initial pulmonary assessment that she had been "helping out" with "kids" at the "Y" during the previous year.   

As well, the Veteran's complete service personnel records are of record and appear to be complete.  In the VA treatment reports, of scattered dates, the Veteran is referenced as appearing to identify herself as an "Iraqi" veteran.  The DD 214 of record does not indicate any deployments to Iraq, though her assignment to Korea is noted on the DD-214 and in those personnel records currently in the claims file.  This apparent incongruity is relevant as the Veteran's credibility is another finding the Board is required to reach.

An assessment by a vocational expert may be necessary in some cases to address the facts of a particular case, such as when a veteran is "found medically qualified for a particular type of job, but there [is] an unusually difficult question as to whether the veteran ha[s] the educational or vocational skills for the position."  VA retains discretion to determine whether such assistance is necessary.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

In addition to current examinations to determine the severity of her service-connected major depressive disorder and fibromyalgia disabilities, the Board finds that a social and industrial survey would be helpful in determining if the Veteran would be able to complete the training necessary to obtain employment and/or to be able to satisfactorily perform the responsibilities of such employment.

As further development is needed, a decision on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records pertaining to a cyst or women's health dated in 2007 from the VAMC in Richmond, Virginia, and dated in 2007 through September 2009 from the VAMC in Philadelphia, Pennsylvania.   

Treatment records from VA should be added to the claims file on an ongoing basis until the case is recertified to the Board.

2.  Request from the appropriate agency confirmation of any service by this Veteran, who was discharged in December 2004, in Iraq.

3.  Regarding the claim for a compensable evaluation for paratubal cyst, status post right fallopian tube removal, send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, specifically an April 2, 2012, "D & C" procedure by a "Dr. Ellis" at "HUP."  Request that she provide an Authorization and Consent to Release Information (Release) for the records. 

4.  If the Veteran responds to the letter sent pursuant to paragraph 3, attempt to obtain the relevant pertinent records identified by the Veteran, if not already associated with the claims file. 

This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that she obtain the records and provide them to VA.

5.  Afford the Veteran examinations to determine the current severity of her major depressive disorder and fibromyalgia disabilities.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA/VBMS.  The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's disability and the frequency and duration of any incapacitating episodes. 

The impact of the service-connected disability on the Veteran's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

6.  Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist to help ascertain the Veteran's social interactions, her work or work-like functioning in recent years, and her ability to obtain training to perform work in any appropriate field.  The evidence of record should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of her service-connected disabilities and any side effects from any and all medications taken. 

Information may be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to obtain vocational training and/or secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

The VA vocational rehabilitation or similar specialist should offer an opinion as to whether, given the Veteran's educational background, experience, medical treatment, and work history, it is at least as likely as not (50 percent or higher degree of probability) that her service-connected disability picture alone is of sufficient severity to preclude her:

 a) from securing or following all forms of substantially gainful employment, whether physical or sedentary; and

 b) from completing vocational rehabilitation/training which would allow her to obtain and retain sedentary employment in an appropriate vocational field.

The surveyor should explain why and how he or she reached his or her opinion, including (1) identifying what facts and information, whether found in the record or outside the record, support his or her opinion, and 
(2) explaining how those facts justify his or her opinion.

7.  After completing all requested action above, complete any supplemental notification and/or development needed.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



